DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
Species: Drawn to a vibration device
I: Figures 1-14
II: Figures 15-17
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics. Species I. is drawn to mechanical vibration device including an operating member arranged underneath and outside of a dust collecting bag, is coupled to the housing by a hinge, an includes a support member and elastic members. Species II. is drawn to a vibration element that is arranged on an inside of the housing, is connected to an upper portion of the dust collecting bad, and is disposed in the dust collecting chamber. In addition, these species are not obvious variants of each other based on the current record.
Additionally, if Applicant elects Species II., it is noted that there is an additional requirement to select one of the following patentably distinct subspecies:
Subspecies: Drawn to the suction port and fluid path
	A.: Figure 16
	B.: Figures 15 and 17 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics Subspecies A. is drawn to a suction port being closed with a lid and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed and, if species II is elected, a single disclosed subspecies or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently claims 1 and 10, are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings have acquired a separate status in the art due to their
recognized divergent subject matter;
⦁	the species or groupings require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different search
queries) due to differences as noted above;
⦁	the prior art applicable to one the species or grouping would not likely be
applicable to another the species or grouping;
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101
and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, and if species II is elected, an election of subspecies, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species and subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction/election requirement due to the complexity of the requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723


/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                            /ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723